DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/19/21 has been entered.
 
Response to Amendment

	Currently, the pending Claims are 1-24. The examined Claims are 1-24, with Claims 1, 3, 11, 21 being amended herein. 

Response to Arguments

	Applicant has mainly amended independent Claims 1, 11, and 21 to each generally require that (1) the electrolyte is in physical contact with both the anode and cathode, and that (2) the inorganic particles comprised in the membrane produce a cycling efficiency for the energy storage device of at least 70% for at least 130 cycles. Furthermore, Applicant has amended Claim 3 to correct a grammatical error.
	Furthermore, Applicant presents arguments in favor of said amendments versus the prior art of record (Pages 6-9 of Remarks). In particular, Applicant argues that independent Claims 1, 11, and 21 have been amended such that each of said Claims require that the electrolyte is in physical contact with both the anode and cathode (Pages 6-9 of Remarks). Accordingly, Applicant argues that the prior art of record (i.e. Visco) neither teaches nor suggests physical contact in the instantly claimed manner (Pages 6-9 of Remarks).

	While Applicant’s amendments/arguments are acknowledged, they are found to be moot in view of the new grounds of rejection, presented below, as necessitated by Applicant’s amendments to the Claims. It is noted, however, that all previous prior art rejections of record are hereby withdrawn.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 10, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2009/0155676), and further in view of Weber et al. (US 2010/0206804), and further evidenced by “Azo Materials – Alumina – Aluminum Oxide – Al2O3 – A Refractory Ceramic Oxide” (hereinafter referred to as “Azo”) and “Azo Materials – E-Glass Fibre” (hereinafter Azo2).

	Regarding Claims 1, 3-4, 10, 22, Zhamu teaches a lithium metal battery (“energy storage device”) (Abstract, [0001]). As illustrated in Figure 2(B), Zhamu teaches that the lithium metal battery comprises a lithium metal anode (“anode”), a cathode (“cathode”), and a protective layer positioned between and in physical contact with the anode and cathode ([0048]). Zhamu teaches that the protective layer itself functions as a combined separator/electrolyte layer (“an electrically non-conductive separator between the anode and the cathode”) and is formed of a porous membrane (“membrane”) which is impregnated with, at least, a soft matter phase composed of a mixture of inorganic particles and liquid electrolyte therein (i.e. the liquid electrolyte is, to at least some degree, in “physical contact” with the anode and cathode by virtue of being impregnated within the porous membrane which is in physical contact with the anode and cathode) ([0049]-[0052], [0055], [0062]). In particular, Zhamu teaches that the porous membrane is a mechanically strong and porous membrane, such as a glass fabric, comprising a plurality of pores (“plurality of voids”) therein, wherein the soft matter phase is filled in at least some of said plurality of pores ([0049], [0051], [0055]). Zhamu teaches that the inorganic particles are, for example, alumina particles ([0050], [0057]). Zhamu teaches that the inorganic particles, by virtue of being filled in at least some of its plurality of the pores, specifically reinforce the porous membrane and physically prevent dendrite penetration through the protective layer itself ([0051], [0056]). Furthermore, Zhamu teaches that the protective layer (and therefore, to at least some degree, the inorganic particles) helps provide for a high cyclic efficiency for the battery after more than 130 cycles (e.g. high cyclic efficiency after 150 cycles or 250 cycles, and in particular approximately >90% cycling efficiency after 400 cycles) (“produce a cycling efficiency for the energy storage device of at least 70% for at least 130 cycles”) ([0088], [0091], [0094]).
	Zhamu does not explicitly teach that the inorganic particles only partially fill at least some of the plurality of pores of the porous membrane.
	However, Weber teaches a porous separator for use in a battery (Abstract, [0002], [0078]). Weber teaches that the separator comprises particles, such as inorganic alumina particles, which are filled in a plurality of pores of a ply so as to formed filled regions ([0021]-[0022], [0058]). Weber teaches that the filled regions are only partially filled with the particles (i.e. the particles only partially fill the plurality of pores of the ply) such that a plurality of second pores are formed within the filled regions, wherein said plurality of second pores are sized smaller than the average size of the majority of particles ([0021]-[0022]). Weber teaches that by only partially filling the plurality of pores of the ply with the particles in the aforementioned manner, the separator achieves a high porosity and enhanced electrolyte imbibition characteristics, while also being substantially impervious to dendrite penetration ([0022]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would only partially fill at least some of the plurality of pores of the porous membrane of Zhamu in the manner disclosed by Weber (i.e. partially fill the plurality of pores of the porous membrane such that second pores, smaller in size than that of the inorganic particles, are formed within the plurality of pores themselves), given that such a modification would help the porous membrane exhibit enhanced porosity and electrolyte imbibition characteristics while at the same time being substantially impervious to dendrite penetration, as taught by Weber.
	Zhamu, as modified by Weber, does not explicitly teach that the inorganic particles exhibit a shear modulus greater than the shear modulus of the porous membrane.
	However, and as previously described, Zhamu teaches, for example, that the inorganic particles are alumina particles and the porous membrane is a glass fabric.
	In addition, the Azo evidentiary reference teaches that alumina exhibits a shear modulus approximately within a range of 88 to 165 GPa (Page 2 of Azo).
	Finally, the Azo2 evidentiary reference teaches that a glass fabric (i.e. fiberglass or e-glass fabric) exhibits a shear modulus approximately within a range of 30-36 GPa (Page 2 of Azo2).
	Therefore, and with respect to the Azo and Azo2 evidentiary references, because alumina exhibits a shear modulus approximately within a range of 88 to 165 GPa and glass fabric exhibits a shear modulus approximately within a range of 030-36 GPa, the inorganic particles (i.e. alumina particles) would exhibit a shear modulus greater than the shear modulus of the porous membrane (i.e. glass fabric) (i.e. “wherein the inorganic particles exhibit a shear modulus greater than the shear modulus of the membrane”).
 
	Regarding Claim 2, Zhamu, as modified by Weber (and further evidenced by Azo and Azo2), teaches the instantly claimed invention of Claim 1, as previously described.
	Furthermore, Zhamu teaches that the plurality of pores are smaller than 10 microns, and more preferably smaller than 5 microns (“an average characteristic dimension of between about 1 nanometer and about 100 microns”) ([0055]).

Regarding Claim 23, Zhamu, as modified by Weber (and further evidenced by Azo and Azo2), teaches the instantly claimed invention of Claim 1, as previously described.
As previously described, the alumina particles at least partially fill pores of the porous membrane to prevent, to at least some degree, dendrite penetration through the protective layer (See Claim 1). Accordingly, due to the aforementioned reduction in dendrite penetration, the formation of dendrites on the anode and/or cathode would, to at least some degree, by reduced (Applicant is welcome, however, to provide explicit evidence and/or data to prove that placement of the alumina particles within the porous membrane does not, in any way, reduce the formation of dendrites on the anode and/or cathode).
Furthermore, by virtue of at least partially filling the pores of the porous membrane, the size of each pores, consequently, reduced. 

Regarding Claim 24, Zhamu, as modified by Weber (and further evidenced by Azo and Azo2), teaches the instantly claimed invention of Claim 1, as previously described.
As previously described, the alumina particles at least partially fill pores of the porous membrane to prevent, to at least some degree, dendrite penetration (See Claim 1). Accordingly, due to the aforementioned placement of the alumina particles within the porous membrane, the alumina particles would, to at least some degree, physically and/or chemically prevent migration of oxidation products and/or cathode materials through the protective layer (Applicant is welcome, however, to provide explicit evidence and/or data to prove that placement of the alumina particles within the porous membrane does not, in any way, prevent migration of oxidation products and/or cathode materials through the protective layer).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2009/0155676), and further in view of Weber et al. (US 2010/0206804) and Visco et al. (US 2005/0175894), and further evidenced by “Azo Materials – Alumina – Aluminum Oxide – Al2O3 – A Refractory Ceramic Oxide” (hereinafter referred to as “Azo”) and “Azo Materials – E-Glass Fibre” (hereinafter Azo2).

Regarding Claim 5, Zhamu, as modified by Weber (and further evidenced by Azo and Azo2), teaches the instantly claimed invention of Claim 1, as previously described.
Zhamu, as modified by Weber (and further evidenced by Azo and Azo2), does not explicitly teach that the alumina particles are ion-conducting alumina particles.
However, Visco teaches a lithium ion secondary battery (Abstract, [0003]). Visco teaches that the battery comprises a lithium ion conducting layer therein, wherein the conducting layer comprises a ceramic active metal ion conductor material therein ([0036]). For example, Visco teaches that the ceramic active metal ion conductor material is, for example, a variant of alumina such as lithium beta-alumina ([0036]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would utilize lithium beta-alumina particles, as taught by Visco, as the alumina particles of Zhamu, as modified by Weber (and further evidenced by Azo and Azo2), given that such a modification would enhance the lithium ion conductivity characteristics of the protective layer due to the presence of the lithium ion conductive lithium beta-alumina particles therein. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2009/0155676), and further in view of Weber et al. (US 2010/0206804) and Totsuka et al. (US 2005/0208383), and further evidenced by “Azo Materials – Alumina – Aluminum Oxide – Al2O3 – A Refractory Ceramic Oxide” (hereinafter referred to as “Azo”) and “Azo Materials – E-Glass Fibre” (hereinafter Azo2).

	Regarding Claim 6, Zhamu, as modified by Weber (and further evidenced by Azo and Azo2), teaches the instantly claimed invention of Claim 1, as previously described.
	Zhamu, as modified by Weber (and further evidenced by Azo and Azo2), does not explicitly teach that the pores of the porous membrane are substantially uniform in size and shape.
	However, Totsuka teaches teaches a separator for a lithium ion battery (Abstract). As illustrated in Figures 1, 4-6, Totsuka teaches that the separator comprises a microporous resin film (1) having filler particles (2) disposed therein ([0046]). Totsuka teaches that the filler particles may be inorganic particles, and more specifically, that the filler particles may be alumina ([0037]-[0038]). As illustrated in Figures 1, 4-6, the microporous resin film has a plurality of through-holes (1a), wherein at least some of the through-holes are partially filled with the filler particles ([0046]). As illustrated in Figures 2A, 2B, 2C, the through-holes are patterned so as to be substantially uniform in size and shape, wherein Totsuka teaches that such patterning enhances the mechanical strength of the microporous resin film while also helping to prevent short-circuits and promote ion conductivity ([0028]-[0029]). 
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would form the pores of the porous membrane of Zhamu, as modified by Weber (and further evidenced by Azo and Azo2), in a pattern so as to be substantially uniform in size and shape, as taught by Totsuka, given that such patterning would enhance the mechanical strength of the porous membrane while also helping to prevent short-circuits and promote ion conductivity.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2009/0155676), and further in view of Weber et al. (US 2010/0206804) and Katayama et al. (US 2007/0264577), and further evidenced by “Azo Materials – Alumina – Aluminum Oxide – Al2O3 – A Refractory Ceramic Oxide” (hereinafter referred to as “Azo”) and “Azo Materials – E-Glass Fibre” (hereinafter Azo2).

Regarding Claims 8-9, Zhamu, as modified by Weber (and further evidenced by Azo and Azo2), teaches the instantly claimed invention of Claim 1, as previously described.
Zhamu, as modified by Weber (and further evidenced by Azo and Azo2), does not explicitly teach that the protective layer comprises a polymeric binder in contact with the alumina particles.
However, Katayama teaches a separator for a lithium ion battery (Abstract, [0098]-[0099]). Katayama teaches that the separator comprises filler particles therein, wherein the filler particles are, for example, alumina ([0075]-[0076]). Furthermore, Katayama teaches that a polymeric binder, such as CMC, SBR, PVP, and/or PVA, is integrated with the filler particles to help form the structure of the porous base layer of the separator in which the filler particles are disposed ([0079]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would contact the alumina particles of Zhamu, as modified by Weber (and further evidenced by Azo and Azo2), with a polymeric binder (i.e. CMC, SBR, PVP, and/or PVA), as taught by Katayama, given that the incorporation of such a binder would help form and maintain the overall structure of protective layer as well as help retain the alumina particles within the overall protective layer itself.

Claims 11-12, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2009/0155676), and further in view of Park et al. (“New battery strategies with polymer/Al2O3 separator”).

Regarding Claim 11, 15, 19, Zhamu teaches a lithium metal battery (“energy storage device”) (Abstract, [0001]). As illustrated in Figure 2(B), Zhamu teaches that the lithium metal battery comprises a lithium metal anode (“anode”), a cathode (“cathode”), and a protective layer positioned between and in physical contact with the anode and cathode ([0048]). Zhamu teaches that the protective layer itself functions as a combined separator/electrolyte layer (“an electrically non-conductive separator between the anode and the cathode”) and is formed of a porous membrane (“membrane”) which is impregnated with, at least, a soft matter phase composed of a mixture of inorganic particles and liquid electrolyte therein (i.e. the liquid electrolyte is, to at least some degree, in “physical contact” with the anode and cathode by virtue of being impregnated within the porous membrane which is in physical contact with the anode and cathode) ([0049]-[0052], [0055], [0062]). In particular, Zhamu teaches that the porous membrane is a mechanically strong and porous membrane, such as a glass fabric, comprising a plurality of pores (“plurality of voids”) therein, wherein the soft matter phase is filled in at least some of said plurality of pores ([0049], [0051], [0055]). Zhamu teaches that the inorganic particles are, for example, alumina particles ([0050], [0057]). Zhamu teaches that the inorganic particles, by virtue of being filled in at least some of its plurality of the pores, specifically reinforce the porous membrane and physically prevent dendrite penetration through the protective layer itself ([0051], [0056]). Furthermore, Zhamu teaches that the protective layer (and therefore, to at least some degree, the inorganic particles) helps provide for a high cyclic efficiency for the battery after more than 130 cycles (e.g. high cyclic efficiency after 150 cycles or 250 cycles, and in particular approximately >90% cycling efficiency after 400 cycles) (“produce a cycling efficiency for the energy storage device of at least 70% for at least 130 cycles”) ([0088], [0091], [0094]).
Zhamu does not explicitly teach that at least 50% of the total volume of the pores in the porous membrane are filled with the inorganic particles.
However, and as previously described, Zhamu teaches, for example, that the inorganic particles are alumina particles.
Furthermore, Park teaches a separator for use in a secondary battery (Abstract). Park teaches that the separator comprises a polymeric membrane which comprises alumina filler particles disposed therein (First Full Paragraph of Section 3.1). Park teaches that the alumina filler particles are advantageous insofar as the alumina particles help block dendrites from passing through the membrane (First Full Paragraph of Section 3.1). More specifically, Park teaches that sufficient loading of the alumina particles into the polymeric membrane is necessary not only to achieve said blocking of dendrites, but also to ensure that the polymeric membrane is formed as a thin, flexible, and mechanically robust membrane (First Fill Paragraph of Section 3.1).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would, through routine experimentation with a reasonable expectation of success, control the amount of loading of the alumina particles into the pores of porous membrane (for example, to a loading value which satisfies the instantly claimed range) of Zhamu, in order to achieve an optimized balance between dendrite blocking characteristics and overall film thickness, flexibility, and mechanical characteristics, given that Park teaches that the loading amount of alumina particles not only affects dendrite blocking characteristics, but also affects overall film thickness, flexibility, and mechanical characteristics (i.e. Park’s disclosure indicates that a result-effective variable relationship exists between the amount of loading of the alumina particles in the porous membrane, and the membrane’s consequent ability to block dendrites and be formed in a thin, flexible, and mechanically robust manner).

	Regarding Claim 12, Zhamu, as modified by Park, teaches the instantly claimed invention of Claim 11, as previously described.
	Furthermore, Zhamu teaches that the plurality of pores are smaller than 10 microns, and more preferably smaller than 5 microns (“an average characteristic dimension of between about 1 nanometer and about 100 microns”) ([0055]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2009/0155676), and further in view of Park et al. (“New battery strategies with polymer/Al2O3 separator”), and further evidenced by “Azo Materials – Alumina – Aluminum Oxide – Al2O3 – A Refractory Ceramic Oxide” (hereinafter referred to as “Azo”) and “Azo Materials – Supplier Data – Lithium (Li) (Goodfellow)” (hereinafter referred to as “Goodfellow”).

	Regarding Claim 13, Zhamu, as modified by Park, teaches the instantly claimed invention of Claim 11, as previously described.
	As previously described, the lithium metal battery utilized a lithium metal anode (See Claim 11).
In addition, the Goodfellow evidentiary reference teaches that lithium exhibits a shear modulus approximately within a range of 1.5 to 2 GPa (Page 2 of Goodfellow).
Finally, the Azo evidentiary reference teaches that alumina exhibits a shear modulus approximately within a range of 88 to 165 GPa (Page 2 of Azo).
  	Therefore, because alumina exhibits a shear modulus approximately within a range of 88 to 165 GPa and lithium exhibits a shear modulus within approximately a range of 1.5 to 2 GPa, the alumina particles would exhibit a shear modulus greater than the shear modulus of the anode (i.e. “wherein the inorganic particles have a shear modulus greater than the shear modulus of the anode”).

Claims 14, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2009/0155676), and further in view of Park et al. (“New battery strategies with polymer/Al2O3 separator”), and further evidenced by “Azo Materials – Alumina – Aluminum Oxide – Al2O3 – A Refractory Ceramic Oxide” (hereinafter referred to as “Azo”) and “Azo Materials – E-Glass Fibre” (hereinafter Azo2).

	Regarding Claim 14, Zhamu, as modified by Park, teaches the instantly claimed invention of Claim 11, as previously described.
Zhamu, as modified by Park, does not explicitly teach that the inorganic particles exhibit a shear modulus greater than the shear modulus of the porous membrane.
	However, and as previously described, Zhamu teaches, for example, that the inorganic particles are alumina particles and the porous membrane is a glass fabric.
	In addition, the Azo evidentiary reference teaches that alumina exhibits a shear modulus approximately within a range of 88 to 165 GPa (Page 2 of Azo).
	Finally, the Azo2 evidentiary reference teaches that a glass fabric (i.e. fiberglass or e-glass fabric) exhibits a shear modulus approximately within a range of 30-36 GPa (Page 2 of Azo2).
	Therefore, and with respect to the Azo and Azo2 evidentiary references, because alumina exhibits a shear modulus approximately within a range of 88 to 165 GPa and glass fabric exhibits a shear modulus approximately within a range of 030-36 GPa, the inorganic particles (i.e. alumina particles) would exhibit a shear modulus greater than the shear modulus of the porous membrane (i.e. glass fabric) (i.e. “wherein the inorganic particles exhibit a shear modulus greater than the shear modulus of the membrane”).

Regarding Claim 21, Zhamu teaches a lithium metal battery (“energy storage device”) (Abstract, [0001]). As illustrated in Figure 2(B), Zhamu teaches that the lithium metal battery comprises a lithium metal anode (“anode”), a cathode (“cathode”), and a protective layer positioned between and in physical contact with the anode and cathode ([0048]). Zhamu teaches that the protective layer itself functions as a combined separator/electrolyte layer and is formed of a porous membrane (“electrically non-conductive membrane”) which is impregnated with, at least, a soft matter phase composed of a mixture of inorganic particles and liquid electrolyte therein (i.e. the liquid electrolyte is, to at least some degree, in “physical contact” with the anode and cathode by virtue of being impregnated within the porous membrane which is in physical contact with the anode and cathode) ([0049]-[0052], [0055], [0062]). In particular, Zhamu teaches that the porous membrane is a mechanically strong and porous membrane, such as a glass fabric, comprising a plurality of pores (“plurality of voids”) therein, wherein the soft matter phase is filled in at least some of said plurality of pores ([0049], [0051], [0055]). Zhamu teaches that the inorganic particles are, for example, alumina particles ([0050], [0057]). Zhamu teaches that the inorganic particles, by virtue of being filled in at least some of its plurality of the pores, specifically reinforce the porous membrane and physically prevent dendrite penetration through the protective layer itself ([0051], [0056]). Furthermore, Zhamu teaches that the protective layer (and therefore, to at least some degree, the inorganic particles) helps provide for a high cyclic efficiency for the battery after more than 130 cycles (e.g. high cyclic efficiency after 150 cycles or 250 cycles, and in particular approximately >90% cycling efficiency after 400 cycles) (“produce a cycling efficiency for the energy storage device of at least 70% for at least 130 cycles”) ([0088], [0091], [0094]). Zhamu teaches that the battery is generally formed via a method which includes the placement of the porous membrane between the cathode and anode, followed by the addition of electrolyte in order to form the battery ([0079]).
	Zhamu does not explicitly teach that at least 50% of the total volume of the pores in the porous membrane are filled with the inorganic particles.
However, and as previously described, Zhamu teaches, for example, that the inorganic particles are alumina particles.
Furthermore, Park teaches a separator for use in a secondary battery (Abstract). Park teaches that the separator comprises a polymeric membrane which comprises alumina filler particles disposed therein (First Full Paragraph of Section 3.1). Park teaches that the alumina filler particles are advantageous insofar as the alumina particles help block dendrites from passing through the membrane (First Full Paragraph of Section 3.1). More specifically, Park teaches that sufficient loading of the alumina particles into the polymeric membrane is necessary not only to achieve said blocking of dendrites, but also to ensure that the polymeric membrane is formed as a thin, flexible, and mechanically robust membrane (First Fill Paragraph of Section 3.1).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would, through routine experimentation with a reasonable expectation of success, control the amount of loading of the alumina particles into the pores of porous membrane (for example, to a loading value which satisfies the instantly claimed range) of Zhamu, in order to achieve an optimized balance between dendrite blocking characteristics and overall film thickness, flexibility, and mechanical characteristics, given that Park teaches that the loading amount of alumina particles not only affects dendrite blocking characteristics, but also affects overall film thickness, flexibility, and mechanical characteristics (i.e. Park’s disclosure indicates that a result-effective variable relationship exists between the amount of loading of the alumina particles in the porous membrane, and the membrane’s consequent ability to block dendrites and be formed in a thin, flexible, and mechanically robust manner).
Zhamu, as modified by Park, does not explicitly teach that the inorganic particles exhibit a shear modulus greater than the shear modulus of the porous membrane.
	However, and as previously described, Zhamu teaches, for example, that the inorganic particles are alumina particles and the porous membrane is a glass fabric.
	In addition, the Azo evidentiary reference teaches that alumina exhibits a shear modulus approximately within a range of 88 to 165 GPa (Page 2 of Azo).
	Finally, the Azo2 evidentiary reference teaches that a glass fabric (i.e. fiberglass or e-glass fabric) exhibits a shear modulus approximately within a range of 30-36 GPa (Page 2 of Azo2).
	Therefore, and with respect to the Azo and Azo2 evidentiary references, because alumina exhibits a shear modulus approximately within a range of 88 to 165 GPa and glass fabric exhibits a shear modulus approximately within a range of 030-36 GPa, the inorganic particles (i.e. alumina particles) would exhibit a shear modulus greater than the shear modulus of the porous membrane (i.e. glass fabric) (i.e. “wherein the inorganic particles exhibit a shear modulus greater than the shear modulus of the membrane”).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2009/0155676), and further in view of Park et al. (“New battery strategies with polymer/Al2O3 separator”) and Visco et al. (US 2005/0175894).

Regarding Claim 16, Zhamu, as modified by Park, teaches the instantly claimed invention of Claim 11, as previously described.
Zhamu, as modified by Park, does not explicitly teach that the alumina particles are ion-conducting alumina particles.
However, Visco teaches a lithium ion secondary battery (Abstract, [0003]). Visco teaches that the battery comprises a lithium ion conducting layer therein, wherein the conducting layer comprises a ceramic active metal ion conductor material therein ([0036]). For example, Visco teaches that the ceramic active metal ion conductor material is, for example, a variant of alumina such as lithium beta-alumina ([0036]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would utilize lithium beta-alumina particles, as taught by Visco, as the alumina particles of Zhamu, as modified by Park, given that such a modification would enhance the lithium ion conductivity characteristics of the protective layer due to the presence of the lithium ion conductive lithium beta-alumina particles therein. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2009/0155676), and further in view of Park et al. (“New battery strategies with polymer/Al2O3 separator”) and Katayama et al. (US 2007/0264577).

Regarding Claim 18, Zhamu, as modified by Park, teaches the instantly claimed invention of Claim 11, as previously described.
Zhamu, as modified by Park, does not explicitly teach that the protective layer comprises a polymeric binder in contact with the alumina particles.
However, Katayama teaches a separator for a lithium ion battery (Abstract, [0098]-[0099]). Katayama teaches that the separator comprises filler particles therein, wherein the filler particles are, for example, alumina ([0075]-[0076]). Furthermore, Katayama teaches that a polymeric binder, such as CMC, SBR, PVP, and/or PVA, is integrated with the filler particles to help form the structure of the porous base layer of the separator in which the filler particles are disposed ([0079]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would contact the alumina particles of Zhamu, as modified by Park, with a polymeric binder (i.e. CMC, SBR, PVP, and/or PVA), as taught by Katayama, given that the incorporation of such a binder would help form and maintain the overall structure of protective layer as well as help retain the alumina particles within the overall protective layer itself.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2009/0155676), and further in view of Park et al. (“New battery strategies with polymer/Al2O3 separator”) and Kim et al. (US 2014/0178774).

Regarding Claim 20, Zhamu, as modified by Park, teaches the instantly claimed invention of Claim 11, as previously described.
Zhamu, as modified by Park, does not explicitly teach that the battery interfaces with an oxygen source.
	However, Kim teaches a lithium-oxygen battery (Abstract, [0003]). Kim teaches that lithium-oxygen batteries utilize a lithium metal anode therein and interfaces with an oxygen source ([0003]). Kim teaches that as opposed to other lithium ion battery chemistries, a lithium-oxygen battery can store about 5-10 times more energy and is particularly useful in terms of propulsion of electric vehicles ([0003]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would construct the battery of Zhamu, as modified by Park, as a lithium-oxygen battery which interfaces with an oxygen source, as taught by Kim, given not only because the battery of Zhamu, as modified by Park, already utilized a lithium metal anode, but also because as opposed to other lithium ion battery chemistries, a lithium-oxygen battery can store about 5-10 times more energy and is particularly useful in terms of propulsion of electric vehicles, as taught by Kim.

Allowable Subject Matter

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	The prior art references of record (namely Zhamu) neither teaches nor suggests forming the porous membrane is a multilayered porous membrane comprising first and second layers. Zhamu only discloses that the porous membrane is formed as a single layer. Accordingly, Zhamu neither teaches nor suggests two sets of pores patterned in two separate layers of a porous membrane which exhibit different average characteristic dimensions. 
Moreover, no other prior art reference of record cited alongside the disclosure of Zhamu cures the aforementioned deficiencies of Zhamu.
	
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Specifically, Claim 17 requires that the instantly claimed membrane comprises a first and second layer, which each have a plurality of voids having an average characteristic dimension, wherein the average characteristic dimensions of the first and second layer are different from one another, wherein the plurality of voids define a pattern within its respective first or second layer.
	The prior art references of record (namely Zhamu) neither teaches nor suggests forming the porous membrane is a multilayered porous membrane comprising first and second layers. Zhamu only discloses that the porous membrane is formed as a single layer. Accordingly, Zhamu neither teaches nor suggests two sets of pores patterned in two separate layers of a porous membrane which exhibit different average characteristic dimensions. 
Moreover, no other prior art reference of record cited alongside the disclosure of Zhamu cures the aforementioned deficiencies of Zhamu.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729